Case 1:21-cv-00535-WFK-VMS Document 17 Filed 06/21/21 Page 1 of 1 PageID #: 132
                                                                                                                                         Michael S. Horn
                                                                                                                   Member of New Jersey and New York Bar
                                                                                                                                  mhorn@archerlaw.com
                                                                                                                          201-498-8529 (Ext. 7529) Direct
                                                                                                                                 201-342-6611 Direct Fax

                                                                                                                                     Archer & Greiner, P.C.
                                                                                                                   1211 Avenue of the Americas, Suite 2750
                                                                                                                                      New York, NY 10036
                                                                                                                                       212-682-4940 Main
                                                                                                                                         856-795-0574 Fax
                                                                                                                                      www.archerlaw.com



 June 21, 2021


 VIA ECF
 Magistrate Judge Vera M. Scanlon
 United States District Court for the
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201
        Re:     Xiamen ITG Group Corp., Ltd. v. Peace Bird Trading Corp.
                Civil Action No. 21-cv-0535

 Dear Judge Scanlon:

        Pursuant to Your Honor’s Order dated June 19, 2021, the following is the contact
 information for the principal of Peace Bird Trading Corp.

 Brian Wu
 1410 Broadway, Suite 3288
 New York, NY 10018
 Phone: (646) 919-6559
 Email: brianwu75@yahoo.com

         We appreciate Your Honor’s attention to this matter.

                                                                                 Respectfully,



                                                                                 MICHAEL S. HORN
 cc: Counsel of Record (via ECF)
     Brian Wu (via email brianwu75@yahoo.com)

 221432188v1




        Haddonfield, NJ | Hackensack, NJ | Princeton, NJ | Philadelphia, PA | Harrisburg, PA | Red Bank, NJ | New York, NY | Wilmington, DE
